Opinion by
Keefe, J.
At the trial the plaintiff limited his claims to certain articles. He testified that one of the articles, binoculars, had been in his possession 6 years prior to his immigrating to this country and that the remaining articles had been in his household for more than a year prior to departure. However, from the evidence presented the court was unable to determine which of the household effects, if any, are entitled to free entry under paragraph 1632. /The binoculars were not shown to be household effects, nor to be exempt from duty under paragraph 1798. On the record presented the protest was overruled in all respects.